Citation Nr: 1328210	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  08-38 549	)	DATE
	)
	)


Received from the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation for major depressive disorder with agoraphobia in excess of 30 percent from April 1, 2006 to February 27, 2008.

2.  Entitlement to an evaluation for major depressive disorder with agoraphobia in excess of 50 percent from February 27, 2008.

3.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from December 1985 to March 2006.

These matters came before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  

In August 2009, the Veteran testified before a Decision Review Officer (DRO) in Detroit, Michigan.  A transcript of that hearing is of record. 

The Board notes that the claims file includes a letter from the Veteran to her Congressman regarding a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU), which she indicated was on appeal.  Records in the Virtual VA online records system reveal that an April 2011 rating decision denied a TDIU claim.  The Board has reviewed the claims files made available to it and the records in the Virtual VA online records system, and finds that there is no indication that an appeal to the Board has been perfected.  The RO prepared a letter in August 2011 wherein it indicated that a notice of disagreement had been received; however, the Board finds no notice of disagreement in the records made available to it.  (The Board recognizes that it is common practice for the regional offices to handle claims in temporary folders that are not always made available to the Board, and that there may in fact be a notice of disagreement, as well as subsequent actions taken by the RO such as issuance of a statement of the case.  However, the Board is not privy to such information until the RO chooses to provide it.  In short, according to the records accessible by the Board, the issue of entitlement to a TDIU rating is not before the Board at this time.  There is no notice of disagreement or substantive appeal in the available record.) 


FINDING OF FACT

On August 1, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of the appeal was desired.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues identified above.



ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


